Judgment, Supreme Court, New York County, entered March 31, 1978, in favor of the plaintiff, in the amount of $144,000 and interest and costs, affirmed with costs. Kielman Schuddekopf, the president of New York Metro Corporation (Metro), opened an account in the name of Metro at the 34th Street branch of the Chase Manhattan Bank, N. A. Schuddekopf owed a personal debt to Kirkeby-Natus in the amount of $400,000. In order partially to satisfy that debt, he arranged for Kirkeby-Natus to loan $350,000 to Metro. The loan was payable in two checks: one in the amount of $200,000, and the other in the amount of $150,000. Schuddekopf was to take $144,000 of that money towards repayment of his personal debt to Kirkeby-Natus. When Schuddekopf received the $200,000 check, he went to the Chase Manhattan Bank’s 34th Street branch to open a corporate account for Metro. He then deposited the $200,000 check and simultaneously withdrew a check issued by Chase in the amount of $144,-000. The issue resolved against the defendant, Chase Manhattan Bank, by the jury verdict was that Schuddekopf exhibited no authority in the form of a corporate resolution to warrant the opening of the corporate account for Metro. Chase claimed that this document was obtained by them but inadvertently destroyed. The finding of fact by the jury that there was no corporate resolution removes any insulation or protection that the bank may have had (see, e.g., Banking Law, § 9). Chase, by failing to adhere to reasonable banking practices, should be held liable for its error (see, e.g., Tonelli v Chase Manhattan Bank, N. A., 41 NY2d 667). Concur—Lane, Lupiano and Rss, JJ.